Per Curiam.
The section of the constitution referred to in the question submitted reads as follows:
“ Section 19. No act of the general assembly shall take effect until ninety days after its passage (except in case of emergency, which shall be expressed in the act) [unless] the general assembly shall, by a- vote of two-thirds of all the members elected to each house otherwise direct. No bill, except the general appropriation bill for the expenses of the government, only [which shall be] introduced in either house of the general assembly after the first thirty days of the session, shall become a law.” Session Laws 1888, p. 21.
The foregoing is a literal transcript of the amendment proposed to section 19 of article 5 of the Constitution, as tire same appears in the Session Laws of 1883, the first publication thereof by authority. It will be observed that the word, “ unless,” immediately following the parenthetical elause, and also the words, “which shall be,” are inclosed in brackets. In Mills An. Statutes, 1891, the words, “ which shall be,” are omitted, but the word “ unless ” is retained, though not in brackets. After diligent search at the office of the secretary of state, we have not been able to find the original act providing for the submission of this amendment.
Section 19 was amended at the same time as section 6 of the same article. The amendment to section 6 extended the limit of the legislative session from 40 days to 90 days; the amendment to section 19 extended the time for introducing bills from 25 days to 30 days ; the amendment of the latter section was doubtless intended as a supplement to the former. No reason is perceived for otherwise amending the latter section.
In our opinion, the true intent and meaning of the first clause of section 19 is, that no legislative act can take effect until at- least ninety days after its passage, unless it is otherwise provided by an emergency clause incorporated into the *293act; and such-emergency clause, to be effective, must-be adopted “ by a vote of two-thirds of all the members elected to each house.” If such emergency clause be not adopted by such two-thirds vote, it should be struck out before enroll'ment, even though the bill be otherwise constitutionally passed.